DETAILED ACTION
This action is a response to an amendment filed 6/30/21 in which claims 23, 24, 26-32, 34-40, 42-46 and 48-50 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26-32, 34-40, 42-46 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (Pub. No.: 2013/0070703), herein Yasukawa, Montojo et al. (Pub. No.: 2011/0085458), herein Montojo and Lyu et al. (Pub. No.: 2015/0341915), herein Lyu.
As to claim 23, Yasukawa teaches a method in a user equipment, UE, the method comprising: 
receiving a downlink control message from a radio network node, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.); 
selecting one waveform from two or more waveforms for an upcoming uplink transmission to the radio network node, and on a radio resource control, RRC, configuration of the UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

transmitting the uplink transmission to the radio network node using the selected waveform (Yasukawa [0113] controls uplink access by the identified uplink radio access scheme)


	Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo, because Montojo [0060] teaches us New generations of devices may support enhanced features such as single user-multiple input multiple output (SU-MIMO), Clustered-DFT-S-OFDM (Discrete Fourier Transform Spread Orthogonal Frequency Division Multiplexing), and so on. For UL SU-MIMO, up to two transport blocks may be transmitted from a scheduled UE in a subframe per uplink component carrier. Each transport block may have its own modulation and coding scheme (MCS) level. In order to support enhanced UL features, new DCI formats may result in small increase in the maximum number of blind decodes. 
	Yasukawa nor Montojo teach

	Being scrambled using a radio network temporary identifier, RNTI
	Selecting  one waveform from two or more waveforms based on the RNTI used to scramble the downlink control message

	However Lyu does teach

	Being scrambled using a radio network temporary identifier, RNTI (Lyu [0165] DCI scrambled by RNTI represents that the UE is to send uplink data on the carrier M (waveform))

(Lyu [0165] DCI scrambled by RNTI it represents that the UE is to send uplink data on the carrier M (waveform))
	It would have been obvious before the filing date of the claimed invention to combine the teachings of Yasukawa and Montojo with Lyu, because Lyu teaches us the RNTI can indicated which carrier (waveform) to send uplink data on (Lyu [0165])


As to claim 31, Yasukawa teaches a user equipment, UE, comprising processing circuitry adapted to: 
receive a downlink control message from a radio network node, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.);  
select one waveform from two or more waveforms for an upcoming uplink transmission to the radio network node, the waveform being selected based at least in part on a radio resource control, RRC, configuration of the UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

transmit the uplink transmission to the radio network node using the selected waveform (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
 Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)
	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.

	Yasukawa nor Montojo teach

	Being scrambled using a radio network temporary identifier, RNTI
	Selecting  one waveform from two or more waveforms based on the RNTI used to scramble the downlink control message

	However Lyu does teach

	Being scrambled using a radio network temporary identifier, RNTI (Lyu [0165] DCI scrambled by RNTI represents that the UE is to send uplink data on the carrier M (waveform))

	Selecting  one waveform from two or more waveforms based on the RNTI used to scramble the downlink control message (Lyu [0165] DCI scrambled by RNTI it represents that the UE is to send uplink data on the carrier M (waveform))
	It would have been obvious before the filing date of the claimed invention to combine the teachings of Yasukawa and Montojo with Lyu, for the same reasons stated in claim 23.




As to claim 39, Yasukawa teaches a method in a radio network node, the method comprising: 
transmitting a downlink control message to a user equipment, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.);
 receiving an uplink transmission from the user equipment, the uplink transmission using a waveform selected from two or more waveforms based at least in part on a radio resource control, RRC, (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
  
	 Yasukawa does not teach
	the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

	the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)
	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.

	Yasukawa nor Montojo teach

	Being scrambled using a radio network temporary identifier, RNTI
	Selecting  one waveform from two or more waveforms based on the RNTI used to scramble the downlink control message

	However Lyu does teach
	Being scrambled using a radio network temporary identifier, RNTI (Lyu [0165] DCI scrambled by RNTI represents that the UE is to send uplink data on the carrier M (waveform))

(Lyu [0165] DCI scrambled by RNTI it represents that the UE is to send uplink data on the carrier M (waveform))
	It would have been obvious before the filing date of the claimed invention to combine the teachings of Yasukawa and Montojo with Lyu, for the same reasons stated in claim 23.


As to claim 45, Yasukawa teaches a radio network node comprising processing circuitry adapted to: 
transmit a downlink control message to a user equipment, the downlink control message having a format (Yasukawa Fig. 7 and Fig. 3A and 3B DCI formats and [0113] The mobile terminal apparatus 10 receives the PDCCH on the downlink.);  
receive an uplink transmission from the user equipment, the uplink transmission using a waveform selected from two or more waveforms based at least in part on a radio resource control, RRC, configuration of the UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
Yasukawa does not teach
the waveform being selected based at least in part on the format of the downlink control message

	However Montojo does teach

the waveform being selected based at least in part on the format of the downlink control message (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa and Montojo for the same reasons stated in claim 23.


	Yasukawa nor Montojo teach

	Being scrambled using a radio network temporary identifier, RNTI


	However Lyu does teach

	Being scrambled using a radio network temporary identifier, RNTI (Lyu [0165] DCI scrambled by RNTI represents that the UE is to send uplink data on the carrier M (waveform))

	Selecting  one waveform from two or more waveforms based on the RNTI used to scramble the downlink control message (Lyu [0165] DCI scrambled by RNTI it represents that the UE is to send uplink data on the carrier M (waveform))

	It would have been obvious before the filing date of the claimed invention to combine the teachings of Yasukawa and Montojo with Lyu, for the same reasons stated in claim 23.


As to claim 24, the combination of Yasukawa, Montojo and Lyu teach the method of claim 23, wherein the downlink control message comprises an uplink grant (Yasukawa [0005] The PDCCH (Physical Downlink Control Channel) is defined as the downlink control channel to be used for the above signaling. Downlink control information to be transmitted in the PDCCH includes downlink scheduling information, UL scheduling grant)

Claims 32, 40 and 46 are rejected for the same reasons stated in claim 24.





As to claim 26, the combination of Yasukawa, Montojo and Lyu teach the method of claim 23, further comprising selecting one resource allocation from two or more resource allocations for the uplink transmission based at least in part on the format of the downlink control message and on the RNTI used to scramble the downlink control message on the RRC configuration of the UE, and wherein transmitting the uplink transmission to the radio network node is further performed using the selected resource allocation (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)) Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM Lyu [0165] DCI scrambled by RNTI it represents that the UE is to send uplink data on the carrier M (waveform)

 Claim 34 is rejected for the same reasons stated in claim 26


 
As to claim 27, the combination of Yasukawa, Montojo and Lyu teach the method of claim 23, further comprising obtaining an identification of the two or more waveforms (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 


Claims 35, 43 and 49 are rejected for the same reasons stated in claim 27.


	As to claim 28, the combination of Yasukawa, Montojo and Lyu teach the method of claim 27, wherein obtaining an identification of the two or more waveforms comprises receiving an identification of at least one of the two or more waveforms via RRC signaling received from the radio network node (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

Claims 36, 44 and 50 are rejected for the same reasons stated in claim 28.


As to claim 29, the combination of Yasukawa, Montojo and Lyu teach the method of claim 23, further comprising:
 determining a first waveform of the first two or more waveforms from system information (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format (system information) for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM) 

UE (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 
 Page 3 of 7Application No. 16/621,922Reply to Notification of Insufficiency of April 10, 2020 
It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa, Montojo and Lyu for the same reasons stated in claim 23.

Claim 37 is rejected for the same reasons stated in claim 29.


As to claim 30, the combination of Yasukawa, Montojo and Lyu teach the method of claim 23, wherein one of the two or more waveforms is a Discrete Fourier Transform Spread orthogonal frequency division multiplexing, DFTS-OFDM, based waveform having Discrete Fourier Transform, DFT, precoding (Yasukawa [0113] the UE identifies the uplink radio access scheme reported by RRC signaling and controls uplink access by the identified uplink radio access scheme (clustered DFT spread OFDM or SC-FDMA (waveforms)); 

	Claim 38 is rejected for the same reasons stated in claim 30.


As to claim 42, the combination of Yasukawa, Montojo and Lyu teach the method of claim 39, further comprising determining the format of the downlink control message based at least in part on the one of the two or more waveforms desired for the upcoming uplink transmission (Montojo [0051] The AP may utilize a first or a second format that may be decodable by the legacy UE 330. The AP may also use a third format for DCI messages that are decodable by the advanced UE 340 for uplink operations using SU-MIMO, DFT-S-OFDM)


	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Yasukawa, Montojo and Lyu for the same reasons stated in claim 23.


	Claim 48 is rejected for the same reasons stated in claim 42

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. With respect to amended claims 23, 31, 39 and 45 the applicant states:

	 “Applicant respectfully disagrees with the conclusions that Lyu teaches the features of the waveform being (further) selected based, at least on part, on a RNT used to scramble the downlink control message (applicant remarks page 2 second paragraph). 

	In addition the applicant states:

	 “Notably, par. [0165] clearly mentions that the RNTI is used to select a particular carrier for the uplink transmission. Paragraph [0165] however fails to mention that the RNTI is used to select a particular waveform for an uplink transmission. Though the Office Action assimilates the first and second carriers of Lyu to the waveforms of the present application, Applicant respectfully disagrees. 
	In the context of the present application, the term "waveform" generally refers to the type of multi- carrier modulation scheme used to transmit radio signals (see par. [0006]). In that sense, the present application uses OFDM (Orthogonal Frequency-Division Multiplexing) and DFTS-OFDM (Direct Fourier Transform Spread OFDM) as non-limiting examples of waveforms (see par. [0105])” (applicant remarks page 3 paragraph 1 and 2)

	The examiner respectfully agrees. Lyu teaches [0165] the DCI used to perform uplink scheduling is scrambled by using a first C-RNTI, it represents that the UE is to send the uplink data on the carrier M; if the DCI used to perform uplink scheduling is scrambled by using a second C-RNTI, it represents that the UE is to send the uplink data on the carrier N. Therefore the RNTI is used to determine which carrier to select in the uplink. 

	In addition with respect to the term “waveform” generally refers to the type of modulation scheme, the examiner disagrees. Waveform is a broad term and the dictionary states that waveform is defined as: a usually graphic representation of the shape of a wave that indicates its characteristics (such as frequency and amplitude), a carrier is simply a wave with a shape and can be defined in terms of frequency of amplitude. For this reason the examiner maintains the rejection with Lyu.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467